SENTENCIA
La única cuestión envuelta en el presente caso es deter-minar si el tribunal de instancia actuó correctamente al resolver que la relación existente entre las partes se rige por lo resuelto en Talbert v. Hilton Hotels, 78 D.P.R. 283 (1955), y está, por tanto, excluida de la aplicación de la Ley de Al-quileres Razonables, Ley Núm. 464 de 25 de abril de 1946, 17 L.P.R.A. sees. 181 a 218. En términos generales dijimos que el arrendamiento de un local dentro de un hotel para la operación de negocios tales como una tienda de efectos para caballeros que le sirve a los huéspedes del hotel está excluido de la reglamentación de inquilinato en virtud de las disposi-ciones del artículo 4 de dicha ley, 17 L.P.R.A. sec. 184.(1)
Examinemos los hechos del presente caso. La Sucn. Men-dizábal es dueña de un edificio situado en la Calle Cruz es-quina Tetuán, de San Juan, que por varios años estuvo arren-dado a los señores Agudo. En dicho edificio los Agudo ex-plotaban un negocio de hotel conocido como Hotel Palace. En 195h la Sucn. Mendizábal readquirió la posesión del edi-ficio y pasaron también a ser dueños del negocio de hotel, que continuaron explotando como individuos. A partir del año 1956 se arrendaron a los interventores tres locales si-tuados en la primera planta del edificio, con frente a la calle de la Cruz, y se establecieron en los mismos unas tiendas *477para la venta de novedades y artículos propios para re-galos.(2)
Nos parece claro que el hecho de que los dueños del edi-ficio exploten en parte del mismo un negocio de hotel no con-vierte a los interventores necesariamente en “inquilinos” de un hotel. Las circunstancias que rodean este caso son dis-tinguibles de las que consideramos en Talbert, ya que la prueba acusa en forma notable que la relación contractual de los interventores es con los dueños del edificio en su carác-ter de propietarios de éste, y no en su condición de dueños de un negocio de hotel que se opera en otra parte del mismo edificio. Refuerza esta conclusión el hecho de que los nego-cios establecidos por los inquilinos en los locales de referencia no tienen relación alguna con el referido negocio, y que se trata más bien de la cesión de espacio para usos comerciales sin la serie de limitaciones y requisitos impuestos por el Hotel Hilton a Talbert. En el presente caso la localización de los locales, con frente a una calle de actividad comercial reco-nocida en la Capital, sugiere que se trata de negocios que no sirven primordialmente a los huéspedes del hotel, sino al pú-blico en general. Basta indicar que si el fin principal fue lograr inquilinos que establecieran negocios para servir a los huéspedes, es muy significativo que se cedieron dos de los locales para una misma actividad comercial, o sea, la de tienda de novedades y artículos para regalos finos.
Reiteramos que, apreciada la prueba en conjunto, el pre-sente caso no presenta una situación de “inquilinos” de un hotel, sino de arrendatarios de la Sucn. Mendizábal, quie-nes utilizan parte de su inmueble para la explotación de un hotel. Siendo ello así, y descansando la sentencia recurrida *478exclusivamente en lo resuelto en el caso tantas veces men-cionado, procede la revocación.

Se revoca la sentencia dictada por el Tribunal Superior, Sala de San Juan, en 11 de julio de 1960.

Así lo pronunció y manda el Tribunal y firma el señor Juez Presidente Interino.
(Fdo.) Pedro Pérez Pimentel, Juez Presidente Interino.
Certifico :
(Fdo.) Ignacio Rivera,

Secretario.


 En la parte pertinente este artículo, según enmendado por la Ley Núm. 395 de 13 de mayo de 1947 (Leyes (1), pág. 757), lee: “Tampoco se aplicarán las disposiciones de esta Ley a hoteles ni casas de hospedaje en cuanto a la relación entre quien explota dicho negocio de hotel o casa de hospedaje y sus huéspedes o inquilinos.”


 Antes del 1 de octubre de 1942 estos mismos locales habían estado arrendados a distintas personas que los utilizaron para una oficina de contabilidad, un bazar de música y otro comercio. Los cánones a 17 de julio de 1946 eran ded $100.00, $60.00 y $60.00 respectivamente. Los Men-dizábal le cobran cánones a razón de $150.00, $175,00 y $150.00 a los interventores.